DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on May 21, 2021 and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed May 21, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Feb. 24, 2021, also filed May 21, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: 
Claims 1–12 are now pending, entered, and examined with Claims 1, 10, and 11 in independent form.
Claims 1, 5, 6, 10, and 11 are presently amended.
 No Claims are cancelled.
Claim 12 is added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 11, 2019, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action mailed Feb. 24, 2021, [“Non-Final Office Action”]. The rejection of Claim 10 under § 112(b) is withdrawn.
Response to Arguments
 
35 USC § 101 Argument
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered and found persuasive. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). Step 1: Claims 1–12 are directed to a statutory category of a machine, process (method), and an article of manufacture. Step 2A, Prong 1: The pending claims recite the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). Step 2A, Prong 2: The abstract idea exception has been integrated into a practical application in some other meaningful way through additional meaningful elements. MPEP 2106.05(e). The specific limitation that conveys eligibility is the amended limitation describing a “slider”:
wherein the transaction amount designation object comprises a first figure object and a second figure object configured to move on the first figure object in response to an instruction from the user, for designating the transaction amount and for adjusting both the first display area and the second display area.

Accordingly, the rejection of Claims 1–11 under § 101 is withdrawn.
35 USC § 103 Argument
Applicant’s arguments with respect to Claims 1–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Claim Interpretation
Intended Use: The recitation of the intended use of the claimed invention does not serve to differentiate the claims from the prior art. MPEP § 2103(I)(C) states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use. Id. Recitations of intended use limitations are rampant throughout the claims. For example, Claim 5 recites “displaying a proportion designation object … for designating proportions of the first account and the second account for a transaction of the transaction amount, in response to an instruction for the transaction amount designation object from the user. Independent Claims recite “wherein the transaction amount designation object comprises a first figure object and a second figure object configured to move on the first figure object in response to an instruction from the user, for designating the transaction amount and for adjusting both the first display area and the second display area. The underlined portion is intended use. Not all examples or locations identified. Examiner interprets these claim terms/limitations as positively reciting their claimed functions and/no not intended use limitations. Applicant should review and amend the claims accordingly in the next round of prosecution to eliminate intended use limitations.  Otherwise, Examiner will view a failure to do so as an indication that Applicant intends these limitations to be intended use and given no patentable weight. MPEP 2103(I)(C).
Conditional Steps: Applicant’s claims recite conditional language in method Claim 11 that may not need to be met or performed. Thus, these limitations do not differentiate the claims from the prior art for method claims. Ex Parte Schulhauser, No. 2013-007847 (P.T.A.B. Apr. 28, 2016). See MPEP 2111.04; MPEP 2103(c), 2173.05(h). 
In Schulhauser, the Board held that a method contained “several steps [D, E, and F] [that] only need[ed] to be performed if certain conditions precedents [were] met.” Schulhauser, No. 2013-007847 at 6. The Board reasoned that if the determining step (step C) is not reached for the method claim then the “remaining method steps” (steps D, E, and F) did not have to be performed. Id. at 9. Accordingly, it was not necessary for the patent examiner to show both paths of a conditional limitation for a method claim were anticipated or obvious over the prior art; merely one path. Id. The PTAB distinguished system claims reasoning "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Id. at 14.
Here, method claim 11 recites:
if a transaction amount that is smaller than a predetermined transaction amount is designated, displaying only a first display area associated with the first account; and

if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account,

These limitations are conditioned on a transaction amount being larger or smaller than a predetermined amount. Therefore, like the method steps of Schulhauser, it is not necessary show both paths of a conditional limitation are met or performed. Accordingly, these limitations do not differentiate the claims from the prior art for method claims. Schulhauser, No. 2013-007847 (P.T.A.B. Apr. 28, 2016); See also, MPEP §§ 2111.04, 2103(c), 2173.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–4, 7, and 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (U.S. Pat. Pub. No. 2018/0335928) [“Van Os”] in view of Kholodenko et al. (CA Pat. Pub. No. 2845212 A1) [“Kholodenko”] and further in view of Mackrell et al. (U.S. Pat. No. 10,891,037) [“Mackrell”]

Regarding Claim 1, Van Os discloses
A non-transitory computer-readable medium recording a program for an information processor to perform operations comprising: 
(See at least ¶ [0007])
displaying a transaction amount designation object with a transaction amount upper limit of a transaction subject as an upper limit of a designation range, […] ;
(See at least Fig. 8L where a transaction amount designation object of $28 is displayed (element 846) along with an account balance of $200 (element 858), which is the upper limit of the transaction. The “+” and “-“ indicators 846 designate a range.)
displaying a transaction amount, in response to an instruction for the transaction amount designation object from a user; 
(See at least Fig. 8D, where a user performs a tap gesture on the transaction amount (designation object) to display the Fig. 8L interface which permits the user to enter and adjust the transaction amount with the “+” and “-“ indicators 846.)
if a transaction amount that is smaller than a predetermined transaction amount is designated, displaying a first display area associated with the first account; and 
(See at least Fig. 24B, steps 2418, 2420, & 2422, where if a “determination that the requested resource amount is equal to or less than an amount of resources available via the first resource account:” (step 2418), “[d]isplay . . . an indication of the amount of resources available via the first resource account” (step 2420). “Forgo displaying a selectable representation of the second resource account.” (step 2422).)
if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account, 
(See at least Fig. 24C, steps 2428 & 2430, where if a determination that the requested resource amount is greater than the amount of resources available via the first resource account:” (step 2428), “[d]isplay . . . the indication of the amount of resources available via the first resource account and the selectable representation of the second resource account.” (step 2430).)
wherein the transaction amount designation object comprises a first figure object and a second figure object […] , for designating the transaction amount and for adjusting both the first display area and the second display area.
(See at least Figs. 8H, 8I, & 8J, and associated text ¶ [0374], where a transaction designation amount of $28 and a “+” and “-“ indicators 846 are displayed. The “+” and “-“ indicators 846 are first and second figure objects and designate the transaction amount. Figs. 8J & 8K and associated text ¶ [0375], where user input expands the payment transfer interface 840 by a sliding up gesture.)

Van Os discloses “displaying a transaction amount designation object with a transaction amount upper limit of a transaction subject as an upper limit of a designation range.” Van Os does not disclose determining “the transaction amount upper limit . . . based on a balance of a first account and a balance of a second account.” 

Kholodenko discloses
the transaction amount upper limit being determined based on a balance of a first account and a balance of a second account;
(See at least Abstract, where a “purchase power amount” is determined from leverageable assets from a first and second account. Fig. 3, step 340 and associated text ¶ [00113] (purchase power amounts determined from two account balances).
It would have been obvious to one of ordinary skill in the art at the time of filing to have determined the transaction amount upper limit using a balance of a first and second account as explained in Kholodenko, to the known invention of Van Os, with the motivation to “determine an aggregate or net amount of funds available to a user to purchase securities for their margin account in a timely manner - and to display such a 'purchase power amount' to a user - without using one or more computing devices.” Kholodenko, ¶ [0064]. 

Van Os discloses the transaction amount designation object comprising a first figure object and a second figure object for designating the transaction amount and for adjusting both the first display area and the second display area. Van Os does not explicitly disclose a first figure object and a second figure object configured to move on the first figure object in response to an instruction from the user.

Mackrell discloses
wherein the transaction amount designation object comprises a first figure object and a second figure object configured to move on the first figure object in response to an instruction from the user, for designating the transaction amount and for adjusting both the first display area and the second display area.
 (Examiner interprets “a first figure object and a second figure object configured to move on the first figure object in response to an instruction from the user” as a “slider.” Spec., Fig. 25A, element SL301. 
See at least Figs. 3A, 3B, & 3C and associated text col. 2:32–5, col. 4:7–12, 21–3, 29–42, 58–60, where the user interface includes a slide controller for transferring funds between a demand account and a savings account. The thumb element 60 is changed to redistribute the balance between two accounts. Col. 5:10–3. Figs. 3A–3C disclose the effect of moving the thumb element 60 (slider) on the two account balances. Referring to Fig. 3A, element 70 is the first figure object and element 75 is the second figure object. The transaction amount (allocation between the two accounts) is designated by moving the thumb element 60, which changes the slider length proportionately to the displayed first and second segments 70 and 75. Col. 4:21–3.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have configured a first figure object and a second figure to move on the first figure object in response to an instruction from the user, as explained in Mackrell, to the known invention of Van Os, with the motivation to improve customer satisfaction, customer enrollment, and retention with online banking services. Mackrell, col. 1:42–53.

Regarding Claim 2, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 and the predetermined transaction amount as explained above.
Van Os further discloses
wherein the predetermined transaction amount is set according to the balance of the first account.
(See at least Fig. 42K, element 4256, where the pooled account balance is $100 and set according to a single pooled account.)
Regarding Claim 3, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 and if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account as explained above.
Van Os further discloses
wherein in the step of, if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account, the first display area is fixedly displayed.
(See at least Fig. 23O, where the “payment account” indicating a balance of $20 is fixedly displayed.)

Regarding Claim 4, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 as explained above.
Kholodenko further discloses
displaying a price based on the transaction amount responding to an instruction for the transaction amount designation object from the user. 
(See at ¶ [00128], where a user logs into the trading platform to purchase securities. “[A] buying power check module 46 . . . review[s] the trade request (e.g. the current unit price and margin rate for the security, and the quantity of shares requested) to determine the margin required to support the position.” ¶ [00129].)
Regarding Claim 5, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 as explained above.
Mackrell further discloses
further comprising displaying a proportion designation object configured to move on the first figure object in response to an instruction from the user, for designating proportions of the first account and the second account for a transaction of the transaction amount, in response to an instruction for the transaction amount designation object from the user.  
(See at least Figs. 3A, 3B, & 3C and associated text col. 2:32–5, col. 4:7–12, 21–3, 29–42, 58–60, where the user interface includes a slide controller for transferring funds between a demand account and a savings account. The thumb element 60 is changed to redistribute the balance between two accounts. Col. 5:10–3. Figs. 3A–3C disclose the effect of moving the thumb element 60 (slider) on the two account balances. Referring to Fig. 3A, element 70 is the first figure object and element 75 is the second figure object. The transaction amount (allocation between the two accounts) is designated by moving the thumb element 60, which changes the slider length proportionately to the displayed first and second segments 70 and 75. Col. 4:21–3.)

Regarding Claim 6, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 5 as explained above
Mackrell further discloses
further comprising displaying a transaction amount associated with the first account and the second account in response to an instruction for the proportion designation object from the user.  
(See at least Figs. 3A, 3B, & 3C as explained elsewhere. Fig. 3C discloses a user confirmation of the allocation of funds between two accounts.)

Regarding Claim 7, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 and the transaction amount upper limit determined based on the balance of the first account and the balance of the second account as explained above.
Kholodenko further discloses
wherein the transaction amount upper limit is determined based on the balance of the first account, the balance of the second account and a commission fee required when a transaction is performed.
(The purchase power is determined from leverageable assets from a first and second account. Fig. 3, step 340 and associated text ¶ [00113] (purchase power amounts determined from two account balances. Leveragable assets includes the account balances and the maintenance/margin requirement of 20%. ¶¶ [0007], [0050]. The margin require is interpreted as a commission fee that is not available to the user in their purchasing power.)



Regarding Claim 9, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 and if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user as explained above.
Van Os further discloses
if a transaction of the transaction amount responding to an instruction for the transaction amount designation object from the user is performed, receiving an instruction relating to an approval from the user.
(See at least Fig. 8D, where a user performs a tap gesture on the transaction amount (designation object) to display the Fig. 8L interface which permits the user to enter and adjust the transaction amount. Figs. 8U & 8V make payment to “John” when the user’s fingerprint is approved.)

Regarding Claims 10 and 11, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Van Os, Kholodenko, and Mackrell for the same rationale presented in Claim 1 supra.

Regarding Claim 12, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 as explained above
Mackrell further discloses
further comprising displaying a third figure object adjacent to the transaction amount designation object, the third figure object comprising a third display area corresponding to the balance of the first account and a fourth display area corresponding to the balance of the second account.   
(See at least Fig. Fig. 4A, where the balance of each of the two accounts is disclosed and the available amount or limit, element 100 (“Free: $687.3”). Alternatively, Fig. 4A amounts in various accounts adjacent to the transaction amount such as “My Money,” “Growth,” ect.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os, Kholodenko, and Mackrell, and further in view of Kemp II (U.S. Pat. Pub. No. 2002/0099644) [“Kemp II”]

Regarding Claim 8, Van Os, Kholodenko, and Mackrell disclose
The non-transitory computer-readable medium according to claim 1 and if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user as explained above.
Kemp II discloses
wherein if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user includes a fraction, 
(See at least Fig. 7B and associated text ¶ [0057] where the bid/ask price associated with a transaction amount is displayed with the price rounded up or down in a dynamic display. Prices include a fraction and are displayed in the static display (Fig. 7A) in price increments chosen by a trader. ¶¶ [0056], [0057]. Price increments are fractions. ¶ [0060]. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed rounded up or down prices that contained fractions as explained in Kemp II, to the known invention of Van Os, with the motivation for “rapid placement of trade orders” which is a critical component to profiting in trading markets. Kemp II, ¶¶ [0002], [0006].  Approximately 80% of the time it takes to place a trade order is attributable to the time required for a trader to read and understand the prices displayed. Id. at ¶ [0008]. Rounding of prices provides a significant advantage to reducing this time and “may amount to millions of dollars annually.” Id.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694